       Case 8-20-72883-reg              Doc 20        Filed 11/05/20   Entered 11/05/20 17:45:09




Rosen & Kantrow, PLLC
Proposed Attorneys for Allan B. Mendelsohn, Chapter 7 Trustee
38 New Street
Huntington, New York 11743
(631) 423-8527
Fred S. Kantrow, Esq.
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                                     Chapter 7

          SRS CAPITAL FUNDS, INC.                                          Case No.: 20-72883-reg
          aka SRS CAPITAL FUNDS 2 LLC,
          aka SRS CAPITAL FUNDS II, LLC,
          aka SRS CAPITAL LLC,

                                        Debtor.
---------------------------------------------------------x
 APPLICATION OF ALLAN B. MENDELSOHN, TRUSTEE, FOR THE ENTRY OF AN
                                ORDER PURSUANT TO RULE 2004 OF
          THE FEDERAL RULES OF BANKRUPTCY PROCEDURE DIRECTING
                  AJ NAPOLITANO & CO TO PRODUCE DOCUMENTS AND
                                APPEAR FOR AN ORAL DEPOSITION

          Allan B. Mendelsohn, trustee (the “Trustee”) in the above captioned chapter 7 case, by

and through his proposed attorneys, Rosen & Kantrow, PLLC, respectfully submits this as and

for its application (the “Application”) for the entry of an Order directing AJ NAPOLITANO &

CO. (“ Napolitano”) to produce documents and appear for an oral deposition and to effect service

of the subpoena upon Napolitano at 5510 Merrick Road, Massapequa, New York 11758,

pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

and states as follows:

                                     BACKGROUND INFORMATION

          1.      On September 4, 2020, an involuntary chapter 7 petition was filed against SRS

Capital Funds, Inc., a/k/a SRS Capital Funds 2 LLC, a/k/a SRS Capital Funds II, LLC, a/k/a SRS

Capital, LLC, debtor (the “Debtor”). On October 28, 2020, the Court entered the Order for

Relief.
      Case 8-20-72883-reg        Doc 20     Filed 11/05/20      Entered 11/05/20 17:45:09




       2.      Allan B. Mendelsohn was appointed interim Trustee.

       3.      Trustee has been involved in a review of Debtor’s finances in an attempt to locate

and recover assets for the benefit of the Debtor’s substantial creditor body. To that end, Trustee

has reviewed financial documents, including, but not limited to, documents relating to Debtor’s

business operations.

       4.      The Trustee is now in possession of the Debtor’s tax returns for calendar 2019 and

calendar 2018 and these tax returns raise serious concerns as well as numerous questions which

must be answered. Napolitano prepared the tax returns and thus is likely to have information in

the form of documents and testimony essential to the Trustee’s administration of this estate.

       5.      It is imperative to the orderly administration of this bankruptcy estate that all

information in the custody, possession or control of Napolitano be turned over to the Trustee

immediately. The urgency of safeguarding estate property is a fiduciary responsibility of the

Trustee and he is moving expeditiously to do just that.

                                     RELIEF REQUESTED

       6.      By this Application, Trustee seeks an Order of this Court, substantially in

the form of the proposed Order annexed hereto compelling Napolitano to produce the documents

specified in Schedule “A” to the proposed subpoena (annexed hereto as Exhibit “A”).

       7.      Bankruptcy Rule 2004 provides, in pertinent part, as follows:

                       (a) Examination on Motion. On Motion of any party in interest, the court
                       may order the examination of any entity.

                       (b) Scope of Examination. The examination of any entity under this rule
                       or of the debtor under §343 of the Code may relate only to the acts,
                       conduct, or property or to the liabilities and financial condition of the
                       debtor, or to any matter which may affect the administration of the
                       debtor’s estate, or to the debtor’s right to a discharge . . . [T]he
                       examination may also relate to the operation of any business and the
      Case 8-20-72883-reg         Doc 20      Filed 11/05/20    Entered 11/05/20 17:45:09




                       desirability of its continuance, the source of any money or property
                       acquired by the debtor for purposes of consummating a plan and the
                       consideration given therefor, and any other matter relevant to the case or to
                       the formulation of a plan.

                       (c) Compelling Attendance and Production of Documents. The attendance
                       of an entity for examination and for the production of documents, whether
                       the examination is to be conducted within or without the district in which
                       the case is pending, may be compelled as provided in Rule 9016 for the
                       attendance of a witness at a hearing or trial. As an office of the court, an
                       attorney may issue and sign a subpoena on behalf of the court for the
                       district in which the examination is to be held if the attorney is admitted to
                       practice in that court or in the court in which the case is pending.

Fed. R. Bankr. P. 2004(a), (c), (d).

       8.      As a threshold matter, Trustee has the absolute right to be heard in this

case pursuant to 11 U.S.C. § 1109(b)(“A party in interest, including the debtor, the trustee, a

creditors’ committee, an equity security holders’ committee, a creditor, an equity security holder,

or any indenture trustee, may raise and may appear and be heard on any issue in a case under this

chapter.”).

       9.      Examinations under Rule 2004 include within their scope, inter alia, any matter

that may relate to the property and assets of the estate; the financial condition of the debtor; any

matter that may affect the administration of a debtor’s estate; and, in a chapter 11 case, any

matter relevant to the case or to the formation of a plan. See, Fed. R. Bankr. P. 2004(a), (c) and

(d). Court have consistently recognized that the scope of discovery under Bankruptcy Rule 2004

is extraordinarily broad. See, e.g., In re Ionosphere Clubs, Inc., 156 B.R. 414, 432 (S.D.N.Y.

1993) (likening the scope of a Rule 2004 examination to a ‘fishing expedition’); In re Bakalis,

199 B.R. 443, 447 (Bankr. E.D.N.Y. 1996); In re Bennett Funding Group, Inc., 203 B.R. 24, 28

(Bankr. N.D.N.Y. 1996) (holding that the scope of a Rule 2004 examination is “admittedly

unfettered and broad”. (citations omitted).
        Case 8-20-72883-reg      Doc 20      Filed 11/05/20     Entered 11/05/20 17:45:09




         10.    The discovery sought by this Application goes directly to the acts, conduct and

administration of the Debtor’s estate. Specifically, the Trustee seeks, inter alia, information

relating to the Debtor’s finances. Accordingly, the requested discovery is directly related to the

“acts, conduct or property or to the liabilities of the Debtor’s estate and is appropriate under Rule

2004.

         WHEREFORE, Trustee respectfully requests that this Court grant the Application in its

entirety and enter an Order substantially in the form of the proposed Order annexed hereto and

grant any such further relief as this Court deems just and proper under the facts and

circumstances herein.

Dated: Huntington, New York
       November 5, 2020

                                              Rosen & Kantrow, PLLC
                                              Proposed Counsel to Trustee

                                       BY:    S/Fred S. Kantrow
                                              Fred S. Kantrow
                                              38 New Street
                                              Huntington, New York 11743
                                              631 423 8527
                                              Fkantrow@rkdlawfirm.com
